        Case 1:18-cr-00868-SHS Document 37 Filed 07/09/19 Page 1 of 5   1
     J6ATBRAC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                18 CR 868 (SHS)

5    EVELIN BRACY,

6                     Defendant.

7    ------------------------------x

8                                                  New York, N.Y.
                                                   June 10, 2019
9                                                  2:45 p.m.

10
     Before:
11
                             HON. SIDNEY H. STEIN,
12
                                                   District Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     THANE REHN
17        Assistant United States Attorney

18   THOMAS AMBROSIO
          Attorney for Defendant
19
     ALSO PRESENT:    CHRISTINA WEISZ, Spanish interpreter
20                    LEA HARMON, U.S. Probation Officer

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00868-SHS Document 37 Filed 07/09/19 Page 2 of 5        2
     J6ATBRAC

1               (Case called)

2               MR. REHN:    Good afternoon, your, AUSA Thane Rehn

3    appearing for the United States.

4               MR. ABROSIO:    Good afternoon, your Honor, Thomas

5    Ambrosio on behalf of Evelin Bracy, standing to my left.

6               THE COURT:    Good afternoon.

7               And we have from pretrial?

8               MS. HARMON:    Lea Harmon, your Honor.

9               THE COURT:    Good afternoon to all of you.      Please be

10   seated.

11              This is an appeal from denial of bail, is that what

12   this is, U.S. government?

13              MR. REHN:    Yes, your Honor, although it's an appeal on

14   consent.    The parties have agreed to terms of the bail package.

15              THE COURT:    I didn't realize that.     What is the

16   agreement?

17              MR. REHN:    Your Honor, the agreement is that the

18   defendant would be released on a $100,000 personal recognizance

19   bond to be secured by the signature of two financially

20   responsible persons, as well as to be secured by real property.

21   That property is located in New Jersey, and I understand that's

22   the property to which the defendant will be returning and

23   residing upon release.

24              THE COURT:    What's the value of that?

25              MR. ABROSIO:    Judge, there's approximately $100,000 of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00868-SHS Document 37 Filed 07/09/19 Page 3 of 5     3
     J6ATBRAC

1    equity in the home.

2              MR. REHN:    That the defendant be subject to location

3    monitoring with home detention, meaning that she can go out for

4    work purposes upon working out a schedule for pretrial, and

5    she's already surrendered her travel documents, but she make no

6    new applications, and that travel be restricted to the District

7    of New Jersey and the Southern District and Eastern Districts

8    of New York, and pretrial supervision as directed.

9              THE COURT:    Is she currently employed?

10             MR. ABROSIO:    Judge, she's been in custody for almost

11   a year, but she does have the ability to get a job.          She was a

12   hairdresser.

13             THE COURT:    She was a hairdresser, and she also did

14   some maintaining homes as well.

15             MR. ABROSIO:    Yes, Judge.

16             THE COURT:    Can she get that hairdresser job back?

17             MR. ABROSIO:    She believes that she would, yes.

18             THE COURT:    Is that a full-time job, hair dressing?

19             MR. ABROSIO:    It could be.     She has a five-year-old

20   child, so it was a flexible job.       She worked as much as she was

21   able to work.

22             THE COURT:    And the package set forth by Mr. Rehn is

23   acceptable to the defense?

24             MR. ABROSIO:    Yes, it is, your Honor.

25             THE COURT:    All right.    I'm going to release the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00868-SHS Document 37 Filed 07/09/19 Page 4 of 5           4
     J6ATBRAC

1    defendant on the following conditions, a $100,000 personal

2    recognizance bond cosigned by two financially responsible

3    persons acceptable to the government -- if they're not

4    acceptable, you can always come to me -- and secured by real

5    property in New Jersey with an approximate value in equity of

6    $100,000.    There's to be location monitoring with home

7    detention.    She's allowed to leave for work.       I'm informed

8    she's handed over all travel documents, including passports.

9    Is that correct, defense?

10              MR. ABROSIO:   Yes, it is, your Honor.

11              THE COURT:   And she's to have no new applications for

12   travel documents.

13              Her travel is restricted to the District of New Jersey

14   and the Southern District of New York and Eastern District of

15   New York.    She's to have regular pretrial supervision.           She's

16   to have no contact with co-defendants unless in the presence of

17   counsel.    She's to maintain her residence and not relocate

18   without the prior approval of pretrial services, and she must

19   seek and maintain verifiable employment.

20              Anything else, government?

21              MR. REHN:    Nothing further, your Honor.

22              THE COURT:   Defense, anything?

23              MR. ABROSIO:   Nothing further, your Honor.

24              THE COURT:   She's not to be released until those

25   conditions are met, that is the $100,000 personal recognizance


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00868-SHS Document 37 Filed 07/09/19 Page 5 of 5    5
     J6ATBRAC

1    bond and signing by two financially responsible persons.

2              MR. ABROSIO:    Thank you very much, your Honor.

3              THE COURT:    Ms. Bracy, do you understand the

4    conditions on which I have released you?

5              THE DEFENDANT:     Yes, sir.

6              THE COURT:    You must follow all of those conditions or

7    you're going to be remanded back to prison.         Do you understand

8    that?

9              THE DEFENDANT:     Yes.

10             THE COURT:    Well, listen to your pretrial services

11   officer, make sure you comply with all the conditions on which

12   I release you, and make sure that you appear for any conference

13   I set.   Your lawyer will certainly notify you of any conference

14   I set.   Do you understand that?

15             THE DEFENDANT:     Yes.

16             THE COURT:    And do you understand that if you violate

17   any condition that I set you can be remanded back into prison?

18             THE DEFENDANT:     Yes.

19             THE COURT:    All right.    So follow all the conditions I

20   set.    Thank you.

21             MR. ABROSIO:    Thank you, your Honor.

22             (Adjourned)

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
